United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
C.H., Appellant
and
DEPARTMENT OF VETERANS AFFAIRS,
VETERANS ADMINISTRATION MEDICAL
CENTER, Lexington, KY, Employer
__________________________________________

)
)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 12-665
Issued: August 1, 2012

Case Submitted on the Record

DECISION AND ORDER
Before:
RICHARD J. DASCHBACH, Chief Judge
PATRICIA HOWARD FITZGERALD, Judge
JAMES A. HAYNES, Alternate Judge

JURISDICTION
On February 1, 2012 appellant timely appealed the September 27, 2011 merit decision of
the Office of Workers’ Compensation Programs (OWCP), which granted a schedule award.
Pursuant to the Federal Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and
501.3, the Board has jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly determined that appellant had 20 percent
impairment of the right hand.

1

5 U.S.C. §§ 8101-8193.

FACTUAL HISTORY
Appellant, a 40-year-old nursing assistant, has an accepted claim for right hand sprain
and right arm chronic pain syndrome, which arose on April 17, 2009.2 OWCP authorized a
spinal cord stimulator (SCS) implant (C4), which she underwent on October 21 and
December 14, 2010. On August 10, 2011 appellant filed a claim for a schedule award (Form
CA-7).
Dr. Donald R. Douglas, an anesthesiologist specializing in pain medicine, examined
appellant on July 27, 2011 and provided an August 30, 2011 impairment rating of 20 percent.
He referenced Chapter 16 (The Upper Extremities), American Medical Association, Guides to
the Evaluation of Permanent Impairment (5th ed. 2001).3 Dr. Douglas noted that appellant
complained of cramping in her right hand, as well as tingling and numbness from two inches
above the right wrist to the fingertips. He further noted there was no pain present and appellant’s
range of motion was good. However, appellant exhibited both sensory and motor deficits.
Lastly, Dr. Douglas commented that appellant’s SCS initially proved to be 70 percent effective,
but over the past three months it was of no help and was currently turned off.
In a report dated September 19, 2011, the district medical adviser (DMA), Dr. Howard
“H.P.” Hogshead, a Board-certified orthopedic surgeon, reviewed the record, including the
results of Dr. Douglas’ July 27, 2011 examination. The DMA noted that appellant had chronic
regional pain syndrome (CRPS) of the right upper extremity for which an SCS was inserted on
December 14, 2010. He also noted that Dr. Douglas provided an extensive description of the
situation and found 20 percent impairment under Chapter 16, A.M.A., Guides (5th ed. 2001).
However, the version of the A.M.A., Guides he relied on was no longer valid under FECA.
Therefore, the DMA applied Dr. Douglas’ findings to the latest edition of the A.M.A., Guides
(6th ed. 2008). He explained that, pursuant to Table 15-26, Complex Regional Pain Syndrome -Upper Extremity Impairment (UEI), A.M.A., Guides 454 (6th ed. 2008), appellant had a class 2
impairment with a default grade of “C.” This represented a 20 percent impairment of the right
upper extremity and was compatible with the functional impairment Dr. Douglas described on
July 27, 2011. The DMA, therefore, found 20 percent permanent impairment of the right upper
extremity. He further noted that appellant reached maximum medical improvement as of
April 1, 2011.
By decision dated September 27, 2011, OWCP granted a schedule award for 20 percent
permanent impairment of the “[r]ight [h]and.” The award covered a period of 48.8 weeks from
April 8, 2011 through March 14, 2012.

2

Appellant sustained another employment-related right hand/thumb injury on December 17, 2009 (xxxxxx630).
OWCP accepted this subsequent injury for right metacarpophalangeal (MCP) sprain (ICD-9 Code 842.12).
3

Dr. Douglas did not identify any specific table(s) that supported his finding of 20 percent impairment under the
A.M.A., Guides (5th ed. 2001).

2

LEGAL PRECEDENT
Section 8107 of FECA sets forth the number of weeks of compensation to be paid for the
permanent loss of use of specified members, functions and organs of the body.4 FECA,
however, does not specify the manner by which the percentage loss of a member, function or
organ shall be determined. To ensure consistent results and equal justice under the law, good
administrative practice requires the use of uniform standards applicable to all claimants. The
implementing regulations have adopted the A.M.A., Guides as the appropriate standard for
evaluating schedule losses.5 Effective May 1, 2009, schedule awards are determined in
accordance with the sixth edition of the A.M.A., Guides (2008).6
ANALYSIS
Appellant expressed disagreement with the September 27, 2011 schedule award, noting
that her injury was a life changing event. She explained that she could no longer perform her job
duties. Appellant also indicated that she had no strength in her right hand and was in constant
pain. However, she has not identified any specific medical evidence demonstrating impairment
in excess of the 20 percent right upper extremity rating calculated by the DMA.
Appellant’s physician, Dr. Douglas, did not apply the proper edition of the A.M.A.
Guides. The DMA, relying on Dr. Douglas’ July 27, 2011 examination, found 20 percent right
upper extremity impairment under Table 15-26, A.M.A., Guides 454 (6th ed. 2008). The rating
was based on a diagnosis of complex regional pain syndrome. The DMA found that the
functional impairment exhibited on July 27, 2011 represented “class 2” (moderate) upper
extremity impairment, with a corresponding default grade of “C” or 20 percent. The Board finds
that the DMA’s September 19, 2011 impairment rating conforms to the A.M.A., Guides (6th ed.
2008), and thus, represents the weight of the medical evidence regarding the extent of appellant’s
right upper extremity impairment. The current record does not include any credible medical
evidence indicating right upper extremity impairment greater than 20 percent.
As noted, the DMA found 20 percent impairment of the right upper extremity under
Table 15-26, A.M.A., Guides 454 (6th ed. 2008), but the claims examiner mistakenly awarded 20
percent impairment of the “[r]ight [h]and.” Whereas a 20 percent loss of use of the hand
represents 48.8 weeks’ compensation (.20 x 244 weeks), a 20 percent loss of use of an arm
represents 62.4 weeks’ compensation (.20 x 312 weeks).7 The DMA’s impairment rating was
not limited to appellant’s hand, but instead encompassed her right upper extremity. Accordingly,
appellant is entitled to an additional 13.6 weeks’ compensation.
4

For total loss of use of a hand, an employee shall receive 244 weeks’ compensation. 5 U.S.C. § 8107(c)(3). For
total loss of use of an arm, the amount of compensation increases to 312 weeks. 5 U.S.C. § 8107(c)(1).
5

20 C.F.R. § 10.404.

6

See Federal (FECA) Procedure Manual, Part 3 -- Medical, Schedule Awards, Chapter 3.700, Exhibit 1
(January 2010); Federal (FECA) Procedure Manual, Part 2 -- Claims, Schedule Awards & Permanent Disability
Claims, Chapter 2.808.6a (January 2010).
7

See supra note 5.

3

CONCLUSION
The current record demonstrates that appellant has no more than 20 percent impairment
of the right arm rather than to the right hand.8 Accordingly, she is entitled to 62.4 weeks’
compensation rather than 48.8 weeks as previously awarded. The September 27, 2011 schedule
award is amended to reflect an award of 20 percent impairment of the right arm.
ORDER
IT IS HEREBY ORDERED THAT the September 27, 2011 decision of the Office of
Workers’ Compensation Programs is affirmed, as modified.
Issued: August 1, 2012
Washington, DC

Richard J. Daschbach, Chief Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

James A. Haynes, Alternate Judge
Employees’ Compensation Appeals Board

8

Appellant may request a schedule award or an increased schedule award based on evidence of a new exposure or
medical evidence showing progression of an employment-related condition resulting in permanent impairment or
increased impairment.

4

